Filed 4/30/21 P. v. Salinas CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                 B300988

         Plaintiff and Respondent,                          (Los Angeles County
                                                            Super. Ct. No. NA105346-02)
         v.

JOSEPH SALINAS,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Judith L. Meyer, Judge. Affirmed in part and
remanded with directions.

     Lynda A. Romero, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews and Rama R. Maline,
Deputy Attorneys General, for Plaintiff and Respondent.
                    _______________________
       Joseph Salinas was convicted of the first degree murder of
Juan Zamora (Pen. Code,1 § 187) and possession of a firearm by a
felon (§ 29800, subd. (a)(1)), with numerous enhancement
allegations found true. On appeal, Salinas contends: (1) there
was insufficient evidence to support the conviction; (2) he was
denied due process by the trial court’s erroneous exclusion of
evidence; (3) he was denied due process when the court instructed
the jury with CALCRIM No. 315; (4) cumulative error requires
reversal; and (5) the sentence enhancements under section 667.5,
subdivision (b) and section 667, subdivision (a) must be stricken.
We affirm the conviction, conclude the challenged enhancements
must be stricken, and remand for resentencing.

       FACTUAL AND PROCEDURAL BACKGROUND
       Zamora was shot to death outside his home on Wilmington
Boulevard at approximately 8:30 p.m. on April 23, 2016. Salinas
and his girlfriend Yvette Vasquez, both members of a rival gang,
were charged with first degree murder and possession of a
firearm by a felon The information alleged Salinas used a
firearm in the commission of the murder within the meaning of
section 12022.53, subdivisions (b), (c), and (d), and that he
committed the murder for the benefit of, at the direction of, or in
association with a criminal street gang so as to require he serve a
minimum of 15 years in prison before becoming eligible for parole
(§ 186.22, subd. (b)(5)). In conjunction with the possession of a
firearm by a felon charge, it was also alleged Salinas committed
this offense for the benefit of, at the direction of, or in association
with a criminal street gang. Salinas was alleged to have served

1       All undesignated statutory references are to the Penal
Code.




                                   2
three prior prison terms for purposes of section 667.5, subdivision
(b) enhancements, and to have one prior strike offense within the
meaning of the “Three Strikes” law (§§ 667, subds. (b)-(j),
1170.12, subds. (a)–(d)).
      The central issue at trial was identity. A witness who had
been sitting in her car in the alley behind Zamora’s home
described seeing a car similar to that known to be under
Vasquez’s control pull into the alley around 8:30 p.m. A person
exited the passenger side of the car and walked through a gate
toward Zamora’s home. The female driver stayed for a little
while, then backed the car out of the alley. Footage from
surveillance cameras in the alley was consistent with the
witness’s account.
      At about 8:30 p.m., 12-year-old Dennis G. was sitting on a
wall dividing apartment complexes near Zamora’s home when he
saw a man wearing a black hoodie and dark clothing walk away
from the alley and toward Wilmington Boulevard. Dennis G.
watched the man for approximately 10 seconds as he passed The
lighting was dim and the man’s hood was pulled up, but Dennis
G. could see the top of the man’s head and the right side of his
face. The man was bald and had a mole beneath his right eye.
His hands were in his pocket.2 The man turned north on
Wilmington Boulevard, toward Zamora’s home. Seconds later,
Dennis G. heard gunshots. He later selected Salinas’s photo from
a photographic lineup, writing on the lineup document, “I don’t
know for sure, but it looks like Number 2.”

2     At trial, Dennis G. testified he did not see the man holding
anything and he had never said the man was holding something.
The court took judicial notice of Dennis G.’s preliminary hearing
testimony that the man was holding something.




                                 3
       Zamora’s sister, who lived with Zamora, was standing in
the front yard at the time of the shooting. She saw a Hispanic
man wearing a gray hoodie and jeans approach Zamora, ask
where he was from, and shoot him repeatedly. She could not see
the man’s face because his hood was pulled up. She believed he
was Hispanic because of the sound of his voice; he also sounded
young. The man was about the same height as Zamora, five feet
nine inches tall, although she had initially estimated the
shooter’s height as approximately five feet two inches tall. The
shooter turned and ran north on Wilmington, the opposite
direction from which he had approached; and he turned in the
area of the next street, G Street. Zamora’s sister immediately
called 911; the call was made at 8:30 p.m.
       A nearby resident heard the gunshots and then saw a
person running northward on Wilmington, away from the
location of the shooting. Another neighbor saw a running man
wearing a dark hoodie and dark pants, and he also found a
mobile phone in pieces on the sidewalk. Analysis of the damaged
phone revealed multiple passwords and an account corresponding
to Salinas’s name, gang, and moniker.
       Surveillance video of the area showed a man running at full
speed around the corner from Wilmington Boulevard to G Street
just after the shooting.
       Vasquez and Salinas were arrested. After her arrest,
Vasquez spoke with a police officer who was pretending to be an
inmate. Vasquez admitted, “I was driving. That was me.” “I was
there that day,” but she said the passengers in her car were her
children and nephew. When the undercover officer asked
Vasquez if they had done a “jale,” meaning committing criminal
acts for a gang, Vasquez responded “187,” a reference to the




                                4
section of the Penal Code defining murder. In a recorded police
interview, Vasquez did not deny driving the car, but she
maintained Salinas had not been with her. She claimed to have
been dropping off her nephew and that the person seen exiting
the car was her daughter moving from the back seat to the front
seat. The surveillance footage showed no one in the alley who
exited and then reentered the car.
       A February 2016 booking document indicated Salinas was
five feet eight inches tall and weighed 190 pounds, with black
hair. A booking document from November 2016 listed his height
as five feet seven inches and his weight as 180 pounds. Based on
a photograph, a police officer estimated Salinas’s height as
between five feet eight inches and five feet nine inches tall.
Salinas’s hairstyle and weight changed over time. Salinas had
the name of his gang and other references to the gang tattooed on
his body. In a surreptitiously recorded conversation after his
arrest he identified himself with a moniker found on his phone.
       The jury convicted Salinas of first degree murder and
possession of a firearm by a felon, and it found all the
enhancement allegations true.3 Salinas admitted one prior strike
offense and three prior prison terms. The trial court declined to
strike Salinas’s prior strike and sentenced Salinas to a base term
of 25 years to life in prison for the murder, doubled pursuant to
the Three Strikes law, and added a term of 25 years to life for the
personal discharge of a firearm causing death (§ 12022.53,
subd. (d)). The court imposed two 1-year sentence enhancements

3     Vasquez was also convicted of first degree murder and
being a felon in possession of a firearm. We affirmed the
judgment in part in an unpublished opinion. (People v. Vasquez
(Aug. 26, 2020, B298378).)




                                 5
pursuant to section 667.5, subdivision (b). Although the
information did not contain an allegation under section 667,
subdivision (a), it appears the court and parties were unaware of
that fact at sentencing; the prosecutor requested, and the court
imposed, an additional five-year prison term under that statute.
       The court imposed an upper term sentence of three years
for the firearm possession conviction and doubled it pursuant to
the Three Strikes law. It selected the upper term of three years
for the gang enhancement and designated the 9-year sentence on
this count to run consecutively to the murder sentence. Salinas’s
aggregate sentence was 91 years to life in state prison. Salinas
appeals.

                            DISCUSSION
I.     Sufficiency of the Evidence
       Salinas argues there was insufficient evidence to support
the conviction, specifically with respect to the element of identity.
“ ‘ “When considering a challenge to the sufficiency of the
evidence to support a conviction, we review the entire record in
the light most favorable to the judgment to determine whether it
contains substantial evidence—that is, evidence that is
reasonable, credible, and of solid value—from which a reasonable
trier of fact could find the defendant guilty beyond a reasonable
doubt.” [Citation.] We determine “whether, after viewing the
evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of
the crime beyond a reasonable doubt.” [Citation.] In so doing, a
reviewing court “presumes in support of the judgment the
existence of every fact the trier could reasonably deduce from the
evidence.” ’ ” (People v. Rangel (2016) 62 Cal.4th 1192,
1212-1213.)




                                  6
       The evidence was sufficient to support the conviction.
Dennis G. identified Salinas from a photographic lineup as the
man he saw walking toward Zamora’s home moments before the
shooting. The testimony of a single witness is sufficient to prove
a fact (Evid. Code, § 411), and, unless the testimony is physically
impossible or inherently improbable, to support a conviction.
(People v. Young (2005) 34 Cal.4th 1149, 1181.) There is no
indication the testimony was inherently improbable or physically
impossible. While Dennis G. was not completely certain of the
identification, the jury was entitled to credit it; and this evidence,
particularly when supplemented by the presence of Salinas’s
dropped mobile phone near the scene and the evidence that
Vasquez drove the car that dropped him off, was sufficient to
permit a reasonable jury to conclude Salinas was the shooter
beyond a reasonable doubt.
       Salinas, however, argues Dennis G.’s identification was
unreliable. He points out that it was nighttime and the lighting
was poor; Dennis G. only saw the shooter for about 10 seconds;
Dennis G. did not see the man’s full face; Dennis G. vacillated as
to whether the mark on the man’s face was a mole or tattoo;
Dennis G. did not provide a full description of the shooter; and
the identification was not unequivocal. Salinas’s claims all go to
the weight of Dennis G.’s identification and were for the jury to
consider. “ ‘The strength or weakness of the identification, the
incompatibility of and discrepancies in the testimony, if there
were any, the uncertainty of recollection, and the qualification of
identity and lack of positiveness in testimony are matters which
go to the weight of the evidence and the credibility of the
witnesses, and are for the observation and consideration, and
directed solely to the attention of the jury in the first instance.’ ”




                                  7
(People v. Mohamed (2011) 201 Cal.App.4th 515, 522.) We
neither reweigh the evidence nor reevaluate the credibility of
witnesses. (People v. Lindberg (2008) 45 Cal.4th 1, 27
(Lindberg).) If the circumstances reasonably justify the findings
made by the trier of fact, reversal of the judgment is not
warranted simply because the circumstances might also
reasonably be reconciled with a contrary finding. (Ibid.)
       Salinas also argues Dennis G.’s identification was
unreliable because he was impermissibly coached by detectives.
“ ‘A due process violation occurs only if the identification
procedure is “so impermissibly suggestive as to give rise to a very
substantial likelihood of irreparable misidentification.” ’
[Citation.] ‘In order to determine whether the admission of
identification evidence violates a defendant’s right to due process
of law, we consider (1) whether the identification procedure was
unduly suggestive and unnecessary, and, if so, (2) whether the
identification itself was nevertheless reliable under the totality of
the circumstances, taking into account such factors as the
opportunity of the witness to view the suspect at the time of the
offense, the witness’s degree of attention at the time of the
offense, the accuracy of his or her prior description of the suspect,
the level of certainty demonstrated at the time of the
identification, and the lapse of time between the offense and the
identification.’ ” (People v. Sanchez (2019) 7 Cal.5th 14, 35.)
       The interview in which Dennis G. made the identification
was recorded, and it was not so impermissibly suggestive as to
give rise to a likelihood of irreparable misidentification. There
was no indication of coaching. Dennis G. was told he did not
have to select a photo, and when he hesitated over the array, the
detective said, “Okay. It seemed like you were kind of looking at




                                  8
one, no?” Dennis G. said number two, a photograph of Salinas,
looked similar to the person he had seen, but he was not sure
because the man he had seen was bald and had a mole. The
detective encouraged Dennis G. to focus on the eyes and face
itself rather than easily changed features such as hair or
moustache as he examined the photographs. The detective asked
which person looked like the man he’d seen; Dennis G.
responded, “Number two.” The detective said, “[K]ind of looks
like him but not—not 100% sure.” Dennis G. agreed, and
volunteered that the man he saw was a little taller. At that
point, the officer instructed Dennis G. to write on the
photographic lineup “[w]hatever you think in your words. I just
want—I want it to be from—from your words, like from your
heart, like how you feel about the pictures we showed you.”
Dennis G. wrote, “I don’t know for sure, but it looks like Number
2.” The detective thanked Dennis G., and the interview
concluded. The record reveals no indications of coaching or other
impermissibly suggestive behavior.
       Salinas also attacks the other evidence in the case and
points out discrepancies in the testimony, but again, we do not
reweigh the evidence on appeal. (Lindberg, supra, 45 Cal.4th at
p. 27.) He argues the presence of his mobile phone is insufficient
proof of identification, relying on case law about the limitations of
fingerprint evidence on portable items (People v. Jenkins (1979)
91 Cal.App.3d 579; People v. Flores (1943) 58 Cal.App.2d 764;
Birt v. Superior Court (1973) 34 Cal.App.3d 934; and People v.
Robinson (1964) 61 Cal.2d 373), but here there was evidence of
identity beyond Salinas’s phone: Vasquez dropped him off in the
alley and he was identified by an eyewitness as the man walking
toward Zamora’s home just moments before the murder.




                                 9
      The evidence was sufficient to permit a reasonable jury to
convict Salinas beyond a reasonable doubt. “A jury’s finding will
not be reversed unless it is clearly shown that under no
hypothesis is there sufficient evidence to support it. [Citation.]
As long as substantial evidence supports the jury’s finding, the
possibility that the jury could reasonably have reached a different
conclusion does not justify reversal.” (People v. Mendez (2011)
188 Cal.App.4th 47, 59.)

II.    Exclusion of Evidence
       Salinas sought to present evidence from a prospective
witness who had approached the police three to four hours after
the shooting. Defense counsel described the information the
witness had provided to the police. At an unspecified time that
evening, the prospective witness was driving northbound on
Wilmington Boulevard several blocks from the crime scene when
she saw a red Ford vehicle. Approximately 20 to 25 minutes
later, she returned to the area and went to a doughnut shop
located four to five blocks away from the shooting site. There she
saw a Hispanic man, approximately five feet, nine inches tall,
wearing a gray hoodie, dark pants, and black gloves. The man
seemed to be covering his face with his hoodie and was not
making eye contact with anyone; he appeared anxious. Soon
thereafter, a 1990 unknown make or model four-door red vehicle,
the same one she had seen before, pulled into the doughnut shop
in the drive-through, facing the wrong way. The man quickly got
into the front passenger seat and exchanged words with the
driver. The prospective witness could see three Hispanic men in
the vehicle, and she believed they lived in the same general area
and were members of the same gang as Salinas. The vehicle then
sped away from the doughnut shop in an unknown direction. As




                                10
the vehicle left, a Hispanic man approached the doughnut shop
and began telling passers-by that the man who had entered the
vehicle had just shot someone down the street.
       The trial court excluded the evidence, explaining there
must be direct or circumstantial evidence linking a third party to
a crime, and what defense counsel had described was “a very nice
citizen who I think is reading far too much into what she saw,
and . . . there is just no evidence, even—certainly not direct or—
it’s very nebulous, on a circumstantial level.” Salinas argues this
was error and it denied him due process.
       “[T]hird party culpability evidence may be admitted if it is
relevant and its probative value is not substantially outweighed
by the risk of undue delay, prejudice, or confusion, or otherwise
made inadmissible by the rules of evidence. [Citations.] ‘To be
admissible, the third-party evidence need not show “substantial
proof of a probability” that the third person committed the act; it
need only be capable of raising a reasonable doubt of defendant’s
guilt. At the same time, we do not require that any evidence,
however remote, must be admitted to show a third party’s
possible culpability.’ [Citation.] For example, ‘evidence of mere
motive or opportunity to commit the crime in another person,
without more, will not suffice to raise a reasonable doubt about a
defendant’s guilt. . . . ’ [Citation.] Moreover, admissible evidence
of this nature points to the culpability of a specific third party,
not the possibility that some unidentified third party could have
committed the crime. [Citations.] For the evidence to be relevant
and admissible, ‘there must be direct or circumstantial evidence
linking the third person to the actual perpetration of the crime.’
[Citation.] As with all evidentiary rulings, the exclusion of third




                                11
party evidence is reviewed for abuse of discretion.” (People v.
Turner (2020) 10 Cal.5th 786, 816–817.)
      There was no abuse of discretion or constitutional violation
here. The prospective witness saw a red vehicle at an unspecified
time in the same general area as the shooting, later watched an
unidentified man enter the vehicle, and speculated she might
have seen the shooter on the basis of a rumor from another
unidentified man that the first man had been involved in a
shooting nearby. This did not constitute direct or circumstantial
evidence linking a third party to the murder of Zamora, and the
evidence was properly excluded.

III.   CALCRIM No. 315
       Salinas argues the trial court erred when it instructed the
jury with CALCRIM No. 315 as to how to evaluate eyewitness
identifications, because the instruction mistakenly permits the
jury to consider an eyewitness’s level of certainty in his or her
identification. The California Supreme Court has held a jury
may consider an eyewitness’s certainty in evaluating his or her
testimony. (People v. Sánchez (2016) 63 Cal.4th 411, 462
(Sánchez)); it is currently considering whether the certainty
factor as articulated in CALCRIM No. 315 remains valid or is a
violation of a defendant’s due process rights. (People v. Lemcke,
review granted Oct. 10, 2018, S250108.) Unless and until the
Supreme Court overrules its prior precedent, the trial court was
bound by it—and so are we. (See Auto Equity Sales, Inc. v.
Superior Court (1962) 57 Cal.2d 450, 455 [“Under the doctrine of
stare decisis, all tribunals exercising inferior jurisdiction are
required to follow decisions of courts exercising superior
jurisdiction”].) We therefore reject Salinas’s argument.




                                12
       Even if the instruction were erroneous, however, there
could be no possible prejudice to Salinas. The only eyewitness
who identified Salinas, Dennis G., was not certain in his
identification. For the jury to consider Dennis G.’s lack of
certainty in evaluating his identification could only have
benefitted Salinas. (See Sánchez, supra, 63 Cal.4th at p. 462
[telling the jury to consider the certainty factor “could only
benefit defendant when it came to the uncertain
identifications”].) Any error was harmless under any standard.
(Chapman v. California (1967) 386 U.S. 18; People v. Watson
(1956) 46 Cal.2d 818, 836.)

IV.   Cumulative Error
      We reject Salinas’s contention that the cumulative effect of
the claimed errors identified in his appeal deprived him of due
process of law and a fair trial. Because we have found none of
Salinas’s claimed errors to constitute individual errors, they
cannot as a group constitute cumulative error. (People v.
Richardson (2008) 43 Cal.4th 959, 1036.)

V.    Recidivist Sentence Enhancements
      At sentencing, the court imposed a five-year sentence
enhancement under section 667, subdivision (a), and two 1-year
prior sentence enhancements pursuant to section 667.5,
subdivision (b). These enhancements must be stricken and the
matter remanded for resentencing.

     A.     Section 667, Subdivision (a) Enhancement
     In the information Salinas was alleged to have served three
separate prior prison terms pursuant to section 667.5,
subdivision (b), and the conviction that gave rise to one of those




                                13
prison terms was alleged to constitute a strike within the
meaning of the Three Strikes law. The information did not
contain any allegation, either in so many words or by citing a
relevant statute, of a prior serious felony conviction enhancement
under section 667, subdivision (a) or its associated five-year term.
Nor was this enhancement mentioned or alluded to when Salinas
admitted his prior strike and his three prior prison terms.
       Because a section 667, subdivision (a) enhancement was
not pleaded, proven, or admitted, the trial court could not impose
it at sentencing.4 (People v. Nguyen (2017) 18 Cal.App.5th 260,
266–267; § 1170.1, subd. (e) [“[a]ll enhancements shall be alleged
in the accusatory pleading and either admitted by the defendant
in open court or found to be true by the trier of fact”]; Mancebo,
supra, 27 Cal.4th at p. 747 [“in addition to the statutory
requirements that enhancement provisions be pleaded and
proven, a defendant has a cognizable due process right to fair
notice of the specific sentence enhancement allegations that will
be invoked to increase punishment for his crimes”].) That the
information alleged Salinas had previously committed a serious
felony within the allegations that he was subject to the Three

4      We reject the People’s contention Salinas forfeited this
claim because he failed to object contemporaneously to what they
describe as the trial court’s exercise of its sentencing discretion.
This was not an exercise of sentencing discretion; the court could
not legally impose this enhancement. As such, the sentence was
unauthorized and not subject to waiver or forfeiture. (People v.
Mancebo (2002) 27 Cal.4th 735, 749, fn. 7 (Mancebo); see also
People v. Anderson (2020) 9 Cal.5th 946, 961 [pleading failures
related to sentence enhancements constitute “the type of error we
should address even though [the defendant] did not bring it to the
trial court’s attention”].)




                                14
Strikes law and section 667.5, subdivision (b) was insufficient to
place Salinas on notice that he was facing a five-year sentence
enhancement under section 667, subdivision (a). “Charging
language which expressly states that a fact is alleged to invoke
one particular statute does not adequately inform the accused
that the People will use it to invoke a different statute.” (People
v. Nguyen, at p. 267.) “[W]hen, as here, the People allege a prior
serious felony conviction, and when they cite the [T]hree [S]trikes
law but do not cite the prior serious felony conviction statute, we
can only conclude that they have made ‘a discretionary charging
decision.’ ” (Ibid.) The five-year enhancement must be stricken.

       B.    Section 667.5, Subdivision (b) Enhancements
       Although the section 667.5, subdivision (b) enhancements
were properly imposed at the time Salinas was sentenced, the
Legislature subsequently passed Senate Bill No. 136 (Stats. 2019,
ch. 590, § 1) (Senate Bill 136) amending section 667.5,
subdivision (b) to eliminate the prior prison term enhancement
except in cases involving sexually violent offenses. Salinas’s prior
convictions were not for sexually violent offenses. Accordingly,
under section 667.5, subdivision (b), as amended, Salinas would
no longer qualify for the imposition of one-year sentence
enhancements for his prior prison terms.
       Senate Bill 136 became effective as of January 1, 2020.
(Cal. Const., art. IV, § 8, subd. (c)(2).) Section 667.5,
subdivision (b), as amended, applies retroactively to Salinas,
because his conviction is not yet final and the amended statute
leads to a reduced sentence. (See People v. Brown (2012)
54 Cal.4th 314, 323–324; In re Estrada (1965) 63 Cal.2d 740, 748
[for a non-final conviction, “where the amendatory statute
mitigates punishment and there is no saving clause, the rule is




                                15
that the amendment will operate retroactively so that the lighter
punishment is imposed”].) Accordingly, as Salinas argues and
the People agree, the section 667.5, subdivision (b) enhancements
must be stricken.

       C.    Resentencing
       We remand for resentencing so the trial court may
reconsider the entire sentencing scheme when it strikes the one-
year prior prison term enhancements and the five-year prior
serious felony conviction enhancement. (See People v. Hill (1986)
185 Cal.App.3d 831, 834 [on remand for resentencing a trial court
is “[n]ot limited to merely striking illegal portions” of a sentence
but “may reconsider all sentencing choices,” “because an
aggregate prison term is not a series of separate independent
terms, but one term made up of interdependent components”].)

                          DISPOSITION
       The conviction is affirmed. The matter is remanded to the
trial court with directions to strike the section 667, subdivision
(a) and section 667.5, subdivision (b) enhancements and to
resentence Salinas.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                           STRATTON, J.

We concur:



      BIGELOW, P. J.                       WILEY, J.




                                16